Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Bai et al. for the "ENHANCED TRACKING REFERENCE SIGNAL PATTERNS" filed 05/12/2021 has been examined.  The application Claims Priority from Provisional Application 63025130, filed 05/14/2020.  Claims 1-30 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.


	Claim Objections
3.        Claims 27-30 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.       Claims 1-2, 4-15, 17-24, 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ng et al. (US#9,107,213) in view of Vintola et al. (US#10,834,625).
	Regarding claims 1, 15, the references disclose a novel system and apparatus for timing/frequency tracking in a wireless network, according to the essential features of the claims.  Ng et al. (US#9,107,213) discloses a method for wireless communications at a user equipment (UE)/base station, comprising: transmitting/receiving, to/from a base station/UE, a first portion of a tracking reference signal and a second portion of the tracking reference signal, the first portion and the second portion associated with a tracking reference signal pattern (see Figs. 5, 9, 15; Col. 7, lines 11-19; Col. 11, line 5-Col. 12, line 47 & Col. TRS pattern to maintain timing and/or frequency tracking and/or synchronization in the TRS subframe); receiving/transmitting, from/to the base station/UE, an indication of the tracking reference signal pattern (Figs. 1, 19; Col. 4, lines 13-25: BS 102 in communications with UE 115), wherein the tracking reference signal pattern comprises the first portion of the tracking reference signal pattern and the second portion of the tracking reference signal pattern (Figs. 11A-B, 12A-B; Col. 12, line 14 to Col. 13, line 51: the TRS pattern and sequence may have periodicity of 5 ms for time tracking where the CSI-RS periodicity can be 10 ms), and wherein the first portion of the tracking reference signal pattern includes a first symbol gap of one or more symbols between tracking reference signals, and the first portion and the second portion of the tracking reference signal pattern include a second symbol gap between at least two tracking reference signals (Figs. 9A-C, 10A-B; Col. 11, line 23 to Col. 12, line 47: a 5 ms periodicity of TRS transmissions where the TRS is transmitted in one OFDM symbol of a subframe, e.g., the first OFDM symbol of a subframe); and receiving/transmitting one or more tracking reference signals according to the first portion of the tracking reference signal pattern and the second portion of the tracking reference signal pattern (Fig. 9A-C; Col. 11, lines 41-53:TRS pattern in the TRS subframe).
However, Ng et al. (US#9,107,213) does not expressly disclose wherein the UE capability to receive the TRS pattern.  In the same field of endeavor, Vintola et al. (US#10,834,625) teaches in Figs. 7-8 the diagram illustrated the process performed at the UE/BS, in which generating information indicating a capability of the UE to support sharing of time and frequency tracking information including a tracking reference signal (TRS)(Col. 2, line 56 to Col. 3, line 26 & Col. 13, line 29 to Col. 14, line 18). 
Regarding claim 2, the reference further teach wherein transmitting a request for the second portion of the tracking reference signal pattern to the base station (Ng et al.: Figs. 1, 19; Col. 4, lines 13-25).
Regarding claims 4, 17, the reference further teach wherein selecting the tracking reference signal pattern from a table of patterns based at least in part on the indication of the tracking reference signal pattern (Ng et al.: Fig. 12A & table 3). 
Regarding claims 5, 18, it’s noted that the BS/UE apparatus 1 may transmit/receive, in the MAC layer, a MAC Control Element (CE).  Here, the RRC signaling and/or the MAC CE is also referred to as higher layer signaling, and are well known in the art (Vintola et al.: Figs. 7-8; Col. 13, line 29 to Col. 14, line 18).
Regarding claims 6-7, 19, the reference further teach wherein the indication of the tracking reference signal pattern corresponds an index of the table of patterns; receiving RRC signaling from the base station configuring the table of patterns (Ng et al.: Figs. 9A-F;  Col. 11, lines 15-22 & Col. 12, lines 20-27).
Regarding claims 8-9, 20-21, the reference further teach wherein the indication of the tracking reference signal pattern is received via DCI (Ng et al.: Col. 1, lines 49-61).
Regarding claims 10, 22, the reference further teach wherein receiving an indication of a triggering state from the base station via DCI, wherein the TRS pattern is based at least in part on the triggering state (Ng et al.: Figs. 12A-B; Col. 13, lines 21-28).
Regarding claims 11, 23, the reference further teach wherein a TRS of the second portion of the TRS pattern is between TRS of the first portion, before the TRS of the first portion, or after the TRS of the first portion (Ng et al.: Figs. 5, 9, 15; Col. 7, lines 11-19; Col. 11, line 5-Col. 12, line 47 & Figs. 11A-B, 12A-B; Col. 12, line 14 to Col. 13, line 51).
Regarding claim 12, the reference further teach wherein the TRS pattern spans a slot or a plurality of slots (Ng et al.: Figs.9A-D; Col. 11, lines 50-62)
Regarding claims 13, 24, the reference further teach wherein the first/second portion of the TRS pattern spans a TRS/subset of the TRS bandwidth (Ng et al.: Figs. 12A-B; Col. 13, lines 21-28).
Regarding claim 14, the reference further teach wherein performing a time and frequency synchronization based at least in part on receiving the one or more TRS (Ng et al.: Col. 3; lines 55-61).
Regarding claims 27-30, they are apparatus claim corresponding to the method and system claims 1, 2, 15 examined above.  Therefore, claims 27-30 are analyzed and rejected as previously discussed in paragraph above with respect to claims 1, 2, 15.	
One skilled in the art would have recognized the need for effectively and efficiently facilitating time and frequency tracking in wireless network, and would have applied Vintola’s novel use of the UE capability to receive the TRS pattern into Ng et al’s time/frequency tracking by an UE.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Vintola’s carrier aggregation capability signaling into Ng’s reference signal for time and/or frequency tracking in a wireless network with the motivation being to provide a method and system for managing TRS patterns.
Allowable Subject Matter
11.	Claims 3, 16, 25-26 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form, and including all of the limitations of the base claim and any intervening claims.
12.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein detecting the UE is moving at a speed that satisfies a speed threshold, wherein the request is transmitted based at least in part on the detecting; wherein transmitting the indication of the tracking reference signal pattern to a second UE that is incapable of receiving the second portion of the tracking reference signal pattern; and scheduling a downlink shared channel resource for the second UE, wherein the downlink shared channel resource at least partially overlaps with the second portion of the tracking reference signal in time, frequency, antenna port, or any combination thereof, based at least in part on a modulation and coding scheme of the second UE being low; wherein scheduling a second UE for a downlink shared channel during a slot comprising the plurality of tracking reference signals, wherein the second UE is incapable of receiving the second portion of the tracking reference signal pattern; and transmitting the indication of the tracking reference signal pattern to the second UE, wherein the indication configures the second UE for a zero-power channel state information reference signal during the second portion of the tracking reference signal pattern, as specifically recited in the claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Chuang et al. (US#10,637,625) is cited to show the tracking reference signal and framework thereof in mobile communications.
The Chen et al. (US#2021/0153162) shows methods and apparatus of timing/frequency tracking for receiving paging.
The Noh et al. (US#11,362,715) shows method and device for setting reference signal in wireless communication system.
The Yi et al. (US#9571,248) shows method and apparatus for configuring a RS in a wireless communication system.
The Kim et al. (US#10,680,780) shows method and device for transmitting and receiving TRS in wireless communication system supporting unlicensed band.
The Shen et al. (US#2022/0145837) shows reference signal transmitting and receiving method, base station, terminal, and readable medium.
The Ma et al. (US#2022/0070823) shows techniques for flexible RS patterns in wireless communications systems.
The Bai et al. (US#2021/0359892) shows low overhead TRS for frequency tracking.
The Lee et al. (US#11,044,668) shows TRS for new radio.
The Nam et al. (US#10,951,453) shows configuration aspects of a TRS in new radio.
The John Wilson et al. (US#10,498,477) shows TRS configuration design.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/16/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477